MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Dec 21 2020, 11:08 am
court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
R. Brian Woodward                                       Curtis T. Hill, Jr.
Appellate Public Defender                               Attorney General
Crown Point, Indiana
                                                        Tina L. Mann
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Eric Johnson,                                           December 21, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1096
        v.                                              Appeal from the
                                                        Lake Superior Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff                                      Samuel L. Cappas, Judge
                                                        Trial Court Cause No.
                                                        45G04-1901-F5-18



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1096 | December 21, 2020                  Page 1 of 9
                                           Case Summary
[1]   Eric Johnson appeals the trial court’s denial of his motion to suppress a

      handgun found on his person, arguing the police did not have reasonable

      suspicion to stop him and pat him down. We affirm.



                             Facts and Procedural History
[2]   Around 12:30 a.m. on January 9, 2019, Hammond Police Department Officers

      Simon Siba and Joseph Drzich were patrolling an area known for “burglaries,

      auto thefts, [and] thefts from vehicles” when they observed Johnson “showing

      interest” in a car parked in an alley near Hohman Avenue. Tr. p. 7. The

      officers, who could not see Johnson’s hands or what he was doing with them,

      continued driving toward Johnson. When Johnson noticed the officers, he “all

      of a sudden changed his behavior” and “suddenly walk[ed] away from” the

      parked car. Id. at 14. As Johnson “stumbl[ed]” toward the officers, he had his

      “right hand around his waist area holding something,” and “his left hand was

      freely swinging.” Id. at 15, 17; see also id. at 47 (describing Johnson’s right hand

      as “grabbing toward[] his waist area”). Officer Siba parked his patrol car, and

      both officers got out of the car. Officer Siba asked Johnson, who was walking

      past him with his hands in the air, how he was doing and said he wanted to talk

      to him. Ex. 2.1 Johnson said “why” and continued walking past him. Id. Officer




      1
       The officers wore body cams. The recording from Officer Siba’s body cam starts when he exited his patrol
      car.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1096 | December 21, 2020               Page 2 of 9
      Siba asked Johnson where he was going, and Johnson, who smelled of alcohol

      and slurred his words, said he was going to his girlfriend’s house. Officer Siba

      told Johnson to “stop” and “come here,” but Johnson kept walking away. Id.

      At this point, Officer Siba grabbed Johnson’s right arm, and Officer Drzich

      grabbed his left. Concerned Johnson was armed, Officer Siba patted him down

      and felt a handgun in the right pocket of his hooded sweatshirt. Johnson, who

      did not have a license for the gun, was arrested.


[3]   The State charged Johnson with Level 5 felony carrying a handgun without a

      license, Class A misdemeanor resisting law enforcement, and Class B

      misdemeanor public intoxication. Thereafter, Johnson filed a motion to

      suppress, arguing the search and seizure were conducted in violation of the

      Fourth Amendment to the United States Constitution and Article 1, Section 11

      of the Indiana Constitution. Johnson asked the trial court to suppress “all

      property seized by the arresting officers, all observations made by the arresting

      officers, and all statements made by the Defendant.” Appellant’s App. Vol. II p.

      26.


[4]   At the suppression hearing, Officer Siba testified that although he tried to have

      a consensual encounter with Johnson, he “already had made up [his] mind” to

      stop him based on him standing by the parked car in an area known for car

      break-ins and quickly walking away from the car when he saw the officers. Tr.

      p. 33. Following a hearing, the trial court denied Johnson’s motion to suppress.

      The court found the “initial encounter” between the officers and Johnson was



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1096 | December 21, 2020   Page 3 of 9
      “consensual” and the officers had reasonable suspicion to stop Johnson and pat

      him down for weapons. Appellant’s App. Vol. II p. 61.


[5]   This interlocutory appeal now ensues.



                                Discussion and Decision
[6]   Johnson contends the trial court should have suppressed the handgun found on

      his person. Ordinarily, we review evidentiary rulings for an abuse of discretion

      and reverse only when the admission is clearly against the logic and effect of the

      facts and circumstances. Johnson v. State, No. 20S-CR-655, 2020 WL 7038290

      (Ind. Dec. 1, 2020). But when a challenge to an evidentiary ruling is based on

      the constitutionality of a search or seizure of evidence, it raises a question of

      law we review de novo. Id.


                                    A. Fourth Amendment
[7]   Johnson first argues the officers did not have reasonable suspicion to stop him.

      See Appellant’s Br. p. 15. The Fourth Amendment guarantees “[t]he right of the

      people to be secure in their persons . . . against unreasonable searches and

      seizures.” Generally, to be reasonable, a search must be conducted under a

      properly issued warrant supported by probable cause. Pinner v. State, 74 N.E.3d
226, 229 (Ind. 2017). However, an officer “can stop a person if the officer

      ‘observes unusual conduct which leads him reasonably to conclude in light of

      his experience that criminal activity may be afoot.’” Johnson, 2020 WL
7038290, *2 (quoting Terry v. Ohio, 392 U.S. 1, 30 (1968)). “While this stop

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1096 | December 21, 2020   Page 4 of 9
      requires less than probable cause, an officer’s reasonable suspicion demands

      more than just a hunch: ‘the police officer must be able to point to specific and

      articulable facts which, taken together with rational inferences from those facts,

      reasonably warrant [the] intrusion.’” Id. (quoting Terry, 392 U.S. at 21).


[8]   As an initial matter, Johnson claims the trial court’s finding that the initial

      encounter between the officers and Johnson was consensual “repudiat[es] any

      claim of reasonable suspicion prior to the time Johnson was seized.”

      Appellant’s Br. p. 17; see also Appellant’s Reply Br. pp. 6-7. We disagree. Given

      our de novo standard of review, we are not bound by the trial court’s rationale.

      See Johnson, 2020 WL 7038290, *2 (in applying the de novo standard of review,

      the Indiana Supreme Court affirmed the trial court on a different ground than

      “the parties and the courts below” focused on—reasonable suspicion instead of

      probable cause). Moreover, Johnson cites no authority that says if an officer

      attempts a consensual encounter, anything the officer observed before that point

      can’t be used to establish reasonable suspicion. Accordingly, we consider all of

      the circumstances known to the officers, not just what happened after they

      exited the patrol car.


[9]   A review of those circumstances shows the officers had reasonable suspicion

      that Johnson was involved in criminal activity that had occurred or was about

      to occur, namely, breaking into a car. The officers were on patrol shortly after

      midnight in an area known for car thefts and break-ins when they spotted

      Johnson “showing interest” in a parked car. See Crabtree v. State, 762 N.E.2d
241, 246 (Ind. Ct. App. 2002) (stating although a defendant’s presence in a

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1096 | December 21, 2020   Page 5 of 9
       high-crime area alone does not constitute reasonable suspicion, it is a factor to

       be considered); Wilson v. State, 670 N.E.2d 27, 31 (Ind. Ct. App. 1996) (stating

       the time of day a stop occurs is a factor to be considered). When Johnson

       noticed the officers, he “all of a sudden changed his behavior” and “suddenly

       walk[ed] away from” the parked car. See Gaddie v. State, 10 N.E.3d 1249, 1256

       (Ind. 2014) (“[N]ervous, evasive behavior is a pertinent factor in determining

       reasonable suspicion.” (quotation omitted)). The officers had reasonable

       suspicion to stop Johnson under Terry.2


[10]   Johnson next argues that even if the officers had reasonable suspicion to stop

       him, “they did not have an articuably [sic] objective reasonable belief that

       Johnson was armed and dangerous which warranted the immediate search of

       his person.” Appellant’s Br. p. 17. After making a Terry stop, an officer may, if

       he has a reasonable fear that a suspect is armed and dangerous, frisk the outer

       clothing of that suspect to find weapons. Johnson, 2020 WL 7038290, *3. “The

       purpose of this protective search ‘is not to discover evidence of crime, but to

       allow the officer to pursue his investigation without fear of violence.’” Id.

       (quoting Minnesota v. Dickerson, 508 U.S. 366, 373 (1993)). “The officer need not

       be absolutely certain that the individual is armed; the issue is whether a

       reasonably prudent man in the circumstances would be warranted in the belief

       that his safety or that of others was in danger.” Terry, 392 U.S. at 27. To




       2
        Johnson notes Officer Siba incorrectly told him he was in violation of Hammond’s sidewalk ordinance. See
       Ex. 2. However, the officers had reasonable suspicion to stop Johnson even without an ordinance violation.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1096 | December 21, 2020               Page 6 of 9
       determine whether an officer acted reasonably, we consider the specific,

       reasonable inferences that the officer, given his experience, can draw from the

       facts. Johnson, 2020 WL 7038290, *3.


[11]   Here, the officers testified that after Johnson quickly walked away from the

       parked car and stumbled toward them, his left hand swung freely but his right

       hand was “holding” or “grabbing” something at his waist. According to the

       officers, they feared Johnson was armed. Given it was after midnight in a high-

       crime area, the officers suspected Johnson was breaking into a car, and Johnson

       was holding or grabbing something at his waist as he approached the officers, a

       reasonably prudent officer in their position would believe their safety was in

       danger. There is no Fourth Amendment violation.3


                                         II. Article 1, Section 11
[12]   Although Article 1, Section 11 of the Indiana Constitution largely tracks the

       Fourth Amendment, we interpret and apply it independently. Mitchell v. State,

       745 N.E.2d 775, 786 (Ind. 2001). The reasonableness of a search or seizure

       under the Indiana Constitution “turns on an evaluation of the reasonableness of




       3
         Johnson claims this case is like United States v. Howell, 958 F.3d 589 (7th Cir. 2020). It is not. In Howell, the
       police were responding to an anonymous 911 call about a man climbing under a fence at a warehouse when
       they spotted the defendant, who only partially matched the description given by the caller, walking near the
       warehouse. The police called out to the defendant, who looked panicked and put his hands in his pockets.
       The police immediately patted him down and found a gun in his pocket. The Seventh Circuit explained,
       “Terry teaches that frisks need to account for the totality of circumstances—they cannot be rote or reflexive—
       and here the circumstances required more before [the officer’s] encounter with [the defendant] would permit
       a frisk.” Id. at 601. In this case, there was no anonymous tip. Based on the officers’ own observations, they
       suspected Johnson was engaged in criminal activity. In addition, Johnson did not put his hands in his
       pockets; rather, he held or grabbed something at his waist.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1096 | December 21, 2020                      Page 7 of 9
       the police conduct under the totality of the circumstances.” Litchfield v. State,

       824 N.E.2d 356, 359 (Ind. 2005). Those circumstances include a balance of: (1)

       the degree of concern, suspicion, or knowledge that a violation has occurred, (2)

       the degree of intrusion the method of the search or seizure imposes on the

       citizen’s ordinary activities, and (3) the extent of law-enforcement needs. Id. at

       361.


[13]   Here, the concern and suspicion of the officers was high. Johnson was in a

       high-crime area known for car thefts and break-ins. Also, Johnson was in this

       area after midnight. Unknown to Johnson, the officers observed him “showing

       interest” in a parked car. The officers could not see his hands or what he was

       doing with them. When Johnson looked up and noticed the officers, he “all of a

       sudden changed his behavior” and “suddenly walk[ed] away from” the parked

       car. Johnson’s behavior continued to be suspicious as he walked toward the

       officers with his right hand “holding” or “grabbing” something at his waist.

       This factor weighs in favor of the State.4


[14]   The degree of intrusion was not high. When Johnson walked away from the

       officers, they grabbed his arms. Officer Siba then patted him down, finding a

       handgun in the right pocket of his sweatshirt. See Bell v. State, 81 N.E.3d 233,




       4
        Contrary to Johnson’s claim, this case is not like Jacobs v. State, 76 N.E.3d 846 (Ind. 2017). In that case, our
       Supreme Court held that while the police had sufficient cause to be suspicious of the defendant in general,
       “that suspicion was not sufficiently linked to any articulable criminal activity.” Id. at 852. Accordingly, the
       Court found the first Litchfield factor weighed against the State. Here, in contrast, the officers believed
       Johnson was trying to break into a car in an area known for break-ins.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1096 | December 21, 2020                     Page 8 of 9
       238 (Ind. Ct. App. 2017) (“The intrusion into Bell’s privacy was minimal as it

       was merely ‘an outer clothes pat-down.’”), trans. denied; Johnson v. State, 38
N.E.3d 658, 664 (Ind. Ct. App. 2015) (finding the degree of intrusion was “not

       high” as the officer “took [the defendant’s] left arm, ordered him to place his

       hands behind his back, and continued to do a pat down search of him for

       weapons at 2:00 a.m. in the bus station”), trans. denied. This factor also weighs

       in favor of the State.


[15]   Finally, the extent of law-enforcement needs was high. Not only did the officers

       suspect that Johnson was breaking into a car, they also suspected he was armed.

       As Johnson walked toward the officers, his right hand was “holding” or

       “grabbing” something at his waist. This factor also weighs in favor of the State.

       Accordingly, we conclude the officers’ search and seizure of Johnson was

       reasonable under Article 1, Section 11 of the Indiana Constitution. We

       therefore affirm the trial court’s denial of Johnson’s motion to suppress the

       handgun.


[16]   Affirmed.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1096 | December 21, 2020   Page 9 of 9